Exhibit 10.85

 

[g34852jhimage002.jpg]

 

June 1, 2001

 

Steve Porter, M.D.

[Address]

 

Dear Steve:

 

On behalf of InterMune, Inc. (The “Company”), we are pleased to offer you the
position of Vice President of Clinical Research reporting to Executive Vice
President of Medical and Scientific Affairs, James E. Pennington, M.D.

 

The terms of your employment will be as follows:

 

Your starting salary will be $215,000 per year.  In addition, the Company will
provide you with a one-time sign-on bonus of $35,000 one month following your
first day of employment, and is subject to one-time payback if employment is
terminated before one year.  As a full-time employee of the Company, you will be
eligible for the Company’s standard benefits package including medical and
dental as well as the employee stock purchase program, 401K Retirement Plan and
our Cafeteria Plan.  Your position is exempt, and you will not be eligible for
overtime.

 

Subject to approval of the Compensation Committee of the Company’s Board of
Directors, you will be granted an option to purchase 100,000 shares of the
Company’s common stock.  Your right to exercise the shares of this option will
be subject to a vesting schedule, such that 100,000 shares of your option will
be fully vested at the end of four years completed employment.  The grant will
be made by the Compensation Committee of the Company’s Board of Directors at its
next meeting after your first day of employment.  The exercise price will be the
same as the closing price of the Company’s Common Stock on the Nasdaq Exchange
on the day before the meeting.  Your vesting will begin on your first day of
your employment with us; however, it is subject to a one-year cliff.  The terms
and conditions of this option, including vesting, will be governed by an
agreement that you will be required to sign.

 

As a condition of your employment, you will be required to provide proof of U.S.
citizenship or that you are legally entitled to work in the United States, and
to execute and be bound by the terms of the enclosed Proprietary Information and
Inventions Agreement.  In that regard, please be aware that Company policy
prohibits all employees from bringing to the Company, or using in performance of
their responsibilities at the Company, any confidential information, trade
secrets, or proprietary material or processes of any previous employer.

 

Employment with the Company is at will, is not for any specific term and can be
terminated by you or the Company at any time for any reason with or without
cause.  In the event of termination of your employment with the Company other
than for cause, or a significant change in your responsibilities following a
change in control of the company, you will be entitled to receive continuation
of salary and benefits for four months following your termination date.  In

 

--------------------------------------------------------------------------------


 

addition, you will be entitled to continue 100% vesting with respect to Company
stock during such four-month period.

 

This offer remains open through end of day, June 8, 2001.  Upon acceptance of
this offer, the terms described in this letter and in the Proprietary
Information and Inventions Agreement shall be the terms of your employment,
superseding and terminating any other employment agreements or understandings
with InterMune, whether written or oral.  Any additions or modifications of
these terms must be in writing and signed by you and an officer of the Company. 
Your anticipated start date is on before July 9, 2001.

 

Again, let me indicate how pleased we are to extend this offer, and how much we
at InterMune look forward to working with you.  We anticipate that you will find
this an exciting and challenging position in a dynamic and growing company.

 

Please accept this offer by signing and returning the enclosed duplicate
original of this letter to me.  If you have any questions, please call me or
Brad Scates in the office.

 

Very truly yours,

 

 

 

/s/ James E. Pennington

 

James e. Pennington, MD

 

Executive Vice President, Medical & Scientific Affairs

 

 

 

UNDERSTOOD AND ACCEPTED:

 

 

 

 

 

/s/ Steve Porter

June 4, 2001

 

Steve Porter, M.D.

Date

 

--------------------------------------------------------------------------------

 